Rehearing denied.
McCALEB, J.,
believes that a rehearing should be granted to consider whether the uncontroverted evidence of defendant’s expert — that Bellergal is not a hypnotic or somnifacient drug or a central nervous system stimulant because it contains, in addition to phenobarbital, sufficient quantities of other potent drugs (ergotamine and belladonna alkaloids) which make it impossible for it to be thus used — brings the case within R.S. 40:1034, exempting all such compounds, mixtures or preparations from the provisions of the Louisiana Barbiturate and Central Nervous System Stimulant Law.